Title: From Thomas Jefferson to Thomas Mann Randolph, 14 May 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  Th:J. to TMR.
                  Washington May 14. 1801.
               
               I take up my pen merely because I have not written to you since my arrival here, and simply to inform you I am well. I shall be happy to hear the same from you; and hope this day’s post may bring me that information, or that Fontrees’s waggon will do it which I expect will arrive tomorrow or next day. we are selling off all our vessels except the 13. frigates established by law; bringing 7 of them to this place, and sending out 3. to take exercise. the expence will be reduced to about half a million annually, great part of which will be paid this year by the proceeds of the sales of the others.  we fear that Spain is ceding Louisiana to France. an inauspicious circumstance to us. mr Gallatin’s arrival yesterday, renders the organisation of our new administration compleat, and enables us to settle our system of proceeding. mr & mrs Madison & miss Payne are lodging with us till they can get a house. great desires are expressed here that Patsy & Maria should come on. but that I give no hopes of till Autumn. my tenderest affections to Patsy & kisses to the young ones. sincere attachment & friendly salutations to yourself.
               
                  P.S. I have engaged a capital White smith, who is a Nailer also, to go on from Philadelphia in July.
               
            